Citation Nr: 1448898	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  12-10 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

2.  Entitlement to service connection for an upper respiratory disorder, to include as due to asbestos exposure.

3.  Entitlement to service connection for allergic rhinitis.

4.  Entitlement to service connection for a skin disorder, including blisters of the upper and lower extremities (hands and feet).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Fitch, Counsel
INTRODUCTION

The Veteran had active duty service from April 1968 to January 1970, and additional service in the U.S. Navy Reserves.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The paper claims file and all pertinent records in VA's electronic processing systems have been considered.

In his substantive appeal, the Veteran requested the opportunity to testify at a videoconference hearing before a Veterans Law Judge.  In November 2013, the Veteran submitted a statement asking that the hearing be cancelled.  As such, the Veteran has withdrawn his hearing request.  38 C.F.R. § 20.704 (2014).
 
The issues of entitlement to service connection for an upper respiratory disorder, allergic rhinitis, and a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's service-connected bilateral hearing loss has been manifested by no more than auditory acuity level I in the right ear and level I in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veteran's claim decided herein arises from an appeal of the initial evaluation following the grant of service connection for hearing loss.  In a June 2010 letter, prior to the award of service connection, he was provided full notice of the evidence and information necessary to substantiate the claim, including the process by which disability ratings and effective dates are assigned.  No further notice is required regarding the downstream issue of the appropriate rating.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With regard to the duty to assist, relevant service treatment and other identified medical records for hearing loss have been associated with the claims file.  The Veteran was also afforded an adequate VA examination in September 2011 in connection with his hearing loss claim.  The examiner conducted appropriate testing, reviewed the claims file, and fully described the functional effects of the Veteran's hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  There is no argument or indication that the Veteran's hearing loss has worsened in severity since the last examination, or that any further medical evidence is needed.

No additional notice or assistance would be reasonably likely to aid in substantiating the claim decided herein, and any possible errors were not harmful to the essential fairness of the proceedings.  As such, VA satisfied its duties to inform and assist in this regard.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326.  

II.  Rating for Bilateral Hearing Loss

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. Staged ratings, or separate percentage evaluations for separate periods, are also to be considered based on the facts found during the appeal period.  Fenderson v. West, 12 Vet. App. 119 (1999).  The benefit of the doubt will be resolved in the Veteran's favor regarding the degree of disability.  38 C.F.R. § 4.3.

The Veteran's bilateral hearing loss is currently assigned a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  In the instant case, as will be shown below, the Veteran has not demonstrated an exceptional pattern of hearing loss and, therefore, 38 C.F.R. § 4.86 and Table VIA are not for application.

At a September 2011 VA examination, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
40
60
65
LEFT
30
45
40
60
65

Pure tone thresholds for frequencies 1000 through 4000 Hertz averaged a 52.5 decibel loss in the right ear and a 52.5 decibel loss in the left ear.  The audiologist indicated that the Veteran had 96 percent speech discrimination in the right ear and 96 percent speech discrimination in the left ear.  These audiometry test results equate to level I hearing in the right ear and level I hearing in the left ear, using Table VI.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, level I hearing in the right ear and level I hearing in the left ear results in a noncompensable disability rating.  38 C.F.R. § 4.85.  

A review of the medical evidence does not indicate any additional findings related to hearing loss, and the Veteran has not indicated that his hearing loss has worsened since the September 2011 examination.

The Board finds that the requirements for higher evaluations for bilateral hearing loss are not met based on the demonstrated levels of hearing impairment, emphasizing that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann, 3 Vet. App. at 345.  There is no medical evidence of record indicating that the Veteran experiences a higher level of hearing impairment.  

The Board has also considered the Veteran's statements that his disability is worse than rated.  The Veteran is competent to report symptoms of hearing difficulties because this requires only personal knowledge as it comes to him through his senses.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  He is not, however, competent to identify a specific level of impairment or disability for his hearing loss, according to the appropriate diagnostic codes.  See 38 C.F.R. § 4.85; Robinson v. Shinseki, 557 F.3d 1355 (2009).  Rather, such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings directly address the criteria under which the disability is evaluated.  

The above determinations are based upon consideration of all potentially applicable rating provisions.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings are not warranted, as there is no indication of changing symptomatology to warrant a different rating during any period.  Fenderson, 12 Vet. App. at 126-27.

The September 2011 VA examination report describes the effects of the Veteran's hearing impairment on his daily life.  See Martinak, 21 Vet. App. at 455.  The Veteran reported difficulty hearing and understanding speech, difficulty hearing people at home and at work, problems hearing alarms, and listening devices at work.  Such effects do not take the Veteran's case outside the norm, or establish an exceptional or unusual disability picture, so as to warrant the referral of the case for the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Rather, the symptoms of his disability are contemplated by the schedular criteria for hearing loss.  Therefore, the rating schedule is adequate, and referral for consideration of an extra-schedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

A claim for total disability rating on the basis of individual unemployability (TDIU) has not been raised, as there is no indication that the Veteran has been unemployed during the appeal period, or that any unemployment is related to his service-connected disability.  Cf. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The preponderance of the evidence is against the Veteran's claim for a higher initial rating for bilateral hearing loss.  Therefore, the benefit-of-the-doubt doctrine is not applicable, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.


ORDER

An initial compensable evaluation for bilateral hearing loss is denied.


REMAND

The Veteran was not afforded VA examinations in connection with his claims for a respiratory disorder, allergic rhinitis, or blisters of the hands and feet.  Although there is no medical evidence showing a diagnosed disability for any of these conditions, the Veteran is competent to report observable symptoms such as difficulty breathing or noticeable blisters.  Jandreau, 492 F.3d at 1377.  The fact that he filed a claim for service connection for these disorders in 2010 suggests that he observed current symptoms that he believes are related to his military service.  

Further, in his initial claim, the Veteran asserted that his respiratory disorder began in November 1968, or during active duty.  He served as a shipfitter or sheet metal worker in the Navy.  An April 1972 evaluation for the Veteran's Reserves service noted reports of sinusitis, and in his claim for service connection, he reported treatment for rhinitis by Dr. B Salinas without specifying the date of treatment.  The Veteran also reported treatment for blisters by Dr. T. Garcia beginning in 1995.  

As the Veteran did not complete an authorization form for any such records, no efforts were made to obtain them.  However, under the circumstances of this case, the Board finds that the low threshold to provide a VA examination to ascertain if there is a current disability related to service has been met.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran should also be allowed another opportunity to identify and provide the necessary authorization for any outstanding treatment records for his claims.  However, he is hereby advised that VA's duty to assist in developing the pertinent facts and evidence is not a one-way street, and he has a responsibility to cooperate in such development.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board notes that service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "Active service" includes active duty, any period of active duty training (ACDUTRA) during which the Veteran was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (IDT) during which the Veteran was disabled from an injury incurred or aggravated in line of duty.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131; Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991); 38 C.F.R. §§ 3.6, 3.303, 3.304.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any outstanding records of treatment for his claimed disabilities, to include by Dr. T. Garcia or by Dr. B. Salinas, and to complete the necessary authorization for VA to obtain any non-VA records.  After obtaining any necessary authorizations, request copies of the identified records.  

2.  Request verification of the Veteran's periods of ACDUTRA and IDT in the Navy Reserves.  

3.  All requests and responses relating to the above records should be documented in the file, and all records received must be associated with the claims file.  If any identified records cannot be obtained after appropriate efforts, notify the Veteran of the missing records, as well as the efforts taken and any further efforts that will be made to obtain such evidence, and allow the Veteran an opportunity to provide any missing records.

4.  After completing the above, schedule the Veteran for the appropriate VA examination(s) to determine the nature and etiology of any current respiratory disorder, allergic rhinitis, or blisters of the hands and feet.  Forward the entire claims file, including a copy of this remand, to the examiner, as well as a list of any verified ACDUTRA and IDT dates for the Veteran.  

The examiner should interview the Veteran, note review of the claims file, conduct any necessary testing, and respond to the following:

(1)  Does the Veteran have a currently diagnosed respiratory disorder, allergic rhinitis, or blisters of the hands and feet?

(2)  If so, is it at least as likely as not (probability of 50 percent or more) that any currently diagnosed disability is causally related to the Veteran's active service?  In particular, is any current respiratory disability related to any asbestos exposure in service?

The examiner is advised that active service includes active duty (from April 1968 to January 1970 for this Veteran), as well as any verified periods of IDT with injury and any verified periods of ACDUTRA with injury or disease resulting in incurrence or aggravation of disability in the line of duty.  

The examiner must provide an explanation for each opinion offered.  If the examiner chooses to reject the Veteran's lay reports, a reason must be provided.  The lay reports cannot be rejected due solely to a lack of medical documentation, although this may be considered with the other evidence.  

If the examiner cannot offer an opinion without resort to speculation, the examiner should explain why an opinion cannot be offered.  

5.  If the Veteran has a current respiratory disability that may be related to asbestos exposure, and the evidence is insufficient to establish asbestos exposure in service, the AOJ should conduct appropriate development regarding his claimed asbestos exposure.

6.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
C. Fields
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


